DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 28 March 2022  containing remarks and amendments to the claims.
Claims 1-9 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-9, the claims have been amended to recite “wherein coking reactions reduce at least 20 times”.  It is not clear what this comparison is made to, if it is compared to a process containing no water, a different amount of water, or no catalyst, a different catalyst, or something else entirely.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chinn (US 2009/0159498) in view of Choi (US 2018/0187093).
Regarding claims 1 and 3-4, Chinn teaches adding a quantity of heavy oil to a reactor [0005-0008], [0047], adding a smaller quantity of water to the reactor [0005-0009], sealing the reactor and increasing the temperatures and pressure to attain supercritical water conditions so that water and oil are miscible [0005-0015], [0053-0056] and continuing operation of the reactor at the supercritical water until cracking reactions are offset from coking reactors [0057], [0063]; and extracting a useable quantity of refined oil products from the reactor [0059].  Chinn teaches oil/water mass ratios of 11:0.1- 1:10 [0056], which overlaps with the claimed ranges of less than 15% wt or 5-15 wt %.   Chinn teaches that catalysts may optionally be present in the reactor [0053].  Chinn teaches that the abundance of water molecules will significantly reduce coke production [0051].  It is further expected that the same quantity of coke reduction would occur, since the same process steps are disclosed and applied at the same conditions as claimed.
Chinn does not explicitly disclose the catalyst is a zeolite.
However, Choi teaches a similar supercritical water upgrading process for upgrading hydrocarbon streams [0001].  Choi teaches using zeolite catalysts to improve the hydrogen transfer [0089].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the zeolites disclosed by Choi as the catalyst of Chinn process, for the benefit of improving hydrogen transfer.
Regarding claim 5, Chinn teaches product separation including distillation and condenser steps [0076].  
Regarding claims 6 and 9, the previous combination teaches the same process steps applied to the same feeds at the same conditions as claimed.
Therefore, it is expected that the same aliphatic and aromatic products would result.  It is not seen where the claims have distinguished the process steps in this regard.
Regarding claims 7-8, Chinn teaches producing a dregs stream containing unreacted hydrocarbon liquids (heavy oil) and coke like materials [0066].  The dregs stream is separated from the syncrude products (see figure, [0073-0080].  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chinn (US 2009/0159498) in view of Choi (US 2018/0187093) as applied to claim 1 above, and further in view of Zaker (AICE Annual Meeting, 2016, Catalytic cracking of dodecane in Supercritical Water, of record on IDS 11/12/2020).
Regarding claim 2, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose the catalyst is ZSM-5.
However, Zaker teaches a similar process for supercritical water upgrading of hydrocarbons.  Zaker teaches using ZSM-5 (see abstract).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the ZSM-5 catalyst of Zaker as the zeolite of the previous combination, since it is known for the same purpose of upgrading hydrocarbons with supercritical water.  It is not seen where such a modification would result in any new or unexpected results.

Response to Arguments
 Applicant's arguments filed 28 March 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Chinn teaches heating heavy oil and supercritical water separately, while the instant claims mix and then heat the combined streams.
Chinn fails to teach or suggest the presence of catalyst.
Chinn teaches a ratio of 0.9-1000% water to oil, which is a wide range, and also a more narrow range of 50-300% water.  Thus, Chinn fails to teach the claimed range of less than 15% water.
Choi fails to remedy the above deficiencies, and fails to disclose zeolites.  Choi teaches away from the use of zeolites. 
Zaker does not disclosed the claimed amount of water.
Regarding Applicant’s first argument, Examiner notes that the instant claims do not exclude preheat of the water and oil feed streams.  The claims do not specify the temperature or pressure of the water and oil streams introduced into the reactor.  The instant claims simply require the reactor to be sealed and to bring the reactor to supercritical water conditions.  Similarly, Chinn teaches that the reactants are “allowed to react under temperature and pressure conditions of supercritical water” [0070].  In this regard, Examiner considers Chinn to meet the claimed limitations of sealing the reactor and increasing the temperature and pressure to supercritical water conditions.  Further, it is not seen where the order of mixing/heating would result in any new or unexpected results.  See MPEP  2144.04, IV, C.
Regarding Applicant’s second argument, Chinn teaches that the catalysts are permissible in the present invention [0053].  Examiner additionally notes MPEP 2123, II: Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Regarding Applicant’s third argument, Examiner notes that Chinn’s broad range encompasses the claimed range.  Please see MPEP 2123, II: Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Regarding Applicant’s fourth argument, Choi teaches that there is catalyst in the SCW reactor, and that catalyst supports can include zeolites [0089].  It is not seen where Choi teaches away in this regard.
Regarding Applicant’s fifth argument, the rejects rely on a combination of references, and not Zaker alone.  The water ratio is discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maschmeyer (US 2013/0276361) – teaches using supercritical water to treat oil feeds [0143] using 10 wt% water [0152] and ZSM-5 catalyst [0185]. 
Roberts (US 2012/0101319) – teaches supercritical water upgrading of mineral oil feedstocks [0037-40] in combination with biomass using catalysts.
Choi (US 2009/0159504) – teaches supercritical water upgrading of hydrocarbons with 10 wt% water and zirconium catalysts.
Choi (US 2009/0178952) – teaches supercritical water upgrading of heavy hydrocarbons.
Paspek (US 5,096,567) – teaches supercritical water upgrading of a heavy oil emulsion containing 10-30% water and catalyst.
Gregoli (US 4,818,370) – teaches upgrading hydrocarbons with 2-50 wt % brine.
Pitchford (US 3,676,331) – teaches supercritical water upgrading of hydrocarbon feeds.
Choi (US 2018/0258353) – teaches hydrothermal process for upgrading hydrocarbons.
Coppola (US 2014/0109465) – teaches high rate reactors using water to upgrade hydrocarbons.
Koseoglu (US 2015/0284642) – teaches cracking hydrocarbons using zeolites [0040] and supercritical water.  Koseoglu teaches oil to water volume ratios of about 1:5 [0044].
Paspek (US 4,594,141) – teaches upgrading hydrocarbons with 10% aqueous acidic medium at supercritical conditions (column 6, lines 4-13 and column 7, lines 63-67)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771